Citation Nr: 1118737	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-41 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for left lower leg fatigue and weakness, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right lower leg fatigue and weakness, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.F., an acquaintance


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In March 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The left lower leg fatigue and weakness is manifested by no more than claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails), ankle/brachial index of 0.7 or less.  

2.  The right lower leg fatigue and weakness is manifested by no more than claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails), ankle/brachial index of 0.7 or less.  

3.  The Veteran is service-connected for traumatic arthritis of the lumbosacral spine, rated as 30 percent disabling, left lower leg fatigue and weakness associated with traumatic arthritis of the lumbosacral spine, rated as 40 percent disabling, right lower leg fatigue and weakness associated with traumatic arthritis of the lumbosacral spine, rated as 40 percent disabling, and residuals of a fracture of the left clavicle, rated as zero percent disabling.  The combined disability evaluation is 60 percent.

4.  The Veteran reportedly completed four years of college and worked in personnel as an administrative professional.  He last worked full-time in 1979, when he retired.  

5.  The preponderance of the evidence is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for left lower leg fatigue and weakness are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for an evaluation of 40 percent for right lower leg fatigue and weakness are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2009, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was ultimately his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims folder.  The Veteran was also examined by VA during the pendency of this appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that VA examinations obtained in this case were adequate and were predicated on a review of medical records contained therein; contain a description of the history of the Veteran's disabilities; documented and considered the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Based on a review of the claims folder, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims folder.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that an increase in the severity of the Veteran's service-connected disability would be helpful in substantiating the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what is needed to prevail.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  Accordingly, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits at this time, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

III.  Increased Evaluation

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, however the Board must consider whether a staged rating is warranted for any part of the period under consideration.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Left and Right Lower Leg Fatigue and Weakness

The Veteran is service-connected for left and right lower leg fatigue and weakness, with separate 20 percent evaluations assigned for each leg, effective from February 28, 2008.  In March 2009 the Veteran claimed that his service-connected lower leg disabilities had worsened and requested increased disability ratings.  He asserted that he can no longer walk for more than fifty-feet without stopping for several minutes to relieve the pain in his legs and lower back.  

His left and right lower leg disabilities are rated under 38 C.F.R. § 4.104, Diagnostic Code 7114, for arteriosclerosis obliterans.  Under Diagnostic Code 7114, a 20 percent rating is warranted when there is claudication (limping) on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent evaluation requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less. 38 C.F.R. § 4.104, DC 7114.

The Board finds that the criteria for an evaluation of 40 percent for each of the Veteran's leg disabilities are met.  When the Veteran underwent a VA examination of the spine in July 2007, it was noted that in recent years the Veteran has experienced bilateral lower extremity symptoms, which consist of fatigue which he develops in the legs with an actual weak feeling to the extent that he has to sit down after being on his feet for relatively short periods of time.  The examiner noted that the Veteran could only walk about 100 yards before he had to stop and preferably sit.  He could not stand for a long period of time, perhaps 20 or 30 minutes.  On examination the Veteran's stance was such that he stands bent forward or leaning forward at the waist and his gait was the same, markedly leaning forward, and taking short step.  It was noted that he has marked genu varus.  Strength was normal in the lower extremities.  Knee reflexes were 1+ right and 2+ left, ankle reflexes were absent.  There was distal foot, bilaterally, stocking diminution of monofilament, and sharp pain perception.  The Veteran stated that for years his feet have been numb.  The impression was degenerative arthritis and degenerative disk disease of the lumbosacral spine with almost certain spinal stenosis, causing the lower leg fatigue and weakness.  The examiner noted that the demonstrated numbness is more likely peripheral neuropathy, unrelated to the spinal disease.

When the Veteran was examined by VA in June 2008, the examiner's impression was that the Veteran had symptoms and signs of neurologic claudication secondary to spinal stenosis.  He noted that the Veteran had to stop walking at 200 feet because of pain, fatigue, and weakness of the legs, as reported by the Veteran.  The examiner noted that the relationship between the traumatic arthritis of the lumbar spine, the spinal stenosis and consequent neurologic claudication is clear cut.  The spinal stenosis showed, on computerized tomography scan of the lumbar spine, neurologic claudication (pain, fatigue, weakness of the legs).  Neurologic claudication occurs with spinal stenosis.  

In his September 2009 notice of disagreement, the Veteran noted that he has had a marked thickening in his toe nails and the amount of hair remaining on his legs is minimal compared to a few years ago.  He further noted that he cannot walk more than fifty feet without falling on his face from the pain and weakness in his lower legs.  

On VA examination in August 2010 the Veteran related a brief medical history.  The examiner noted, "He wants me to note that his back and leg symptomatology are getting worse over time."  On physical examination of the thoracic lumbar spine, the examiner requested that the Veteran walk without the motor scooter from the door to the examination chair, and it was observed that he had a limp on the left and would bend forward at the waist approximately 30 degrees, which the Veteran stated he has been doing for about four years.  Patellar reflexes were 1/4, Achilles was 1-2/4, and seated straight leg raising was negative.  Manual muscle strength testing was 5/5.  Sensory, light touch and scratch, thighs, legs and ankles were normal.  There was no gross muscle atrophy.  Muscle tone was normal.  In his discussion, the examiner noted that the Veteran had a limp on the left, and some fatigability, some lack of endurance.  

For the assignment of a 40 percent evaluation under that code, the Veteran's left and right leg disabilities must be production of claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and trophic changes, or ankle/brachial index of 0.7 or less.  The June 2008 examiner noted the Veteran had signs and symptoms of neurologic claudication and had to stop walking at 200 feet because of pain, fatigue, and weakness of the legs.  The Veteran asserts that he has had a marked thickening in his toe nails and the amount of hair remaining on his legs is minimal compared to a few years ago.  Resolving all doubt in the Veteran's favor, the criteria for a 40 percent rating are nearly approximated.  

A VA examination conducted in May 2009 addressed primarily the back and shoulders.  However, at that time, the Veteran's gait was reported as normal.  It was also noted that the Veteran was unable to walk more than a few yards.  On examination in August 2010 the examiner noted that the Veteran wanted him to note that his back and leg symptomatology were getting worse over time.  The examiner did not indicate in the examination report that the Veteran's symptoms had worsened or were getting worse.  In discussing the lumbosacral spine in the examination report, the examiner noted that the Veteran has a limp on the left, with some fatigability, and some lack of endurance.  The muscle strength in the lower extremities was quite good.  These medical examination reports do not show symptomatology associated with the Veteran's left and right leg disabilities that exceed the criteria for a 40 percent evaluation under Diagnostic Code 7114.  The Board finds that VA examinations, noted above, are adequate for evaluation purposes in this case as the examiners reviewed the record, interviewed the Veteran, and performed an appropriate physical examination with adequate findings.  In short, the Board finds that the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

At the Board hearing, it was queried in the Veteran's behalf whether DeLuca v. Brown, 8 Vet. App. 202 (1995) is applicable in this case.  See also 38 C.F.R. §§ 4.40, 4.45 (2010).  The Veteran's disabilities are evaluated under Diagnostic Code 7114, which is not a diagnostic code predicated on limitation of motion.  The precepts of DeLuca, as well as the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Thus, consideration under DeLuca is not for application.

The Board has also considered whether an increased evaluation in excess of the 40 percent currently assigned is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (Sciatic nerve -- paralysis).  Under Diagnostic Code 8520, a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  It was noted in the July 2007 VA examination report that the Veteran stated that for years his feet have been numb.  The examiner discussed that the demonstrated numbness is more likely peripheral neuropathy, unrelated to the spinal disease.  Subsequent testing noted that he had neurologic claudication.  However, there was no showing of significant muscle atrophy and muscle strength in the lower extremities was quite good on recent testing.  Deep tendon reflexes were present and Straight leg raising tests was negative for abnormality.  Exhibited neurological impairment is no more than moderate.  Thus, the evidence does not support that the Veteran has sufficient peripheral nerve paralysis to warrant a higher evaluation under Diagnostic Code 8520.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptoms associated with his service-connected bilateral leg disability have worsened.  

The Board acknowledges the Veteran's contentions; but finds the severity of the Veteran's service-connected  bilateral leg disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate for the service-connected bilateral leg disabilities.  The Board finds that no staged ratings are warranted in this case.

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be  ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38  C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529  (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16,  4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  

The Veteran is now service-connected for traumatic arthritis of the lumbosacral spine (rated as 30 percent disabling), left lower leg fatigue and weakness associated with traumatic arthritis of the lumbosacral spine (rated as 40 percent disabling), right lower leg fatigue and weakness associated with traumatic arthritis of the lumbosacral spine (rated as 40 percent disabling), and residuals of a fracture of the left clavicle (rated as zero percent disabling).  The Veteran now meets the threshold requirements for an award of TDIU under 38 C.F.R. § 4.16(a).  

In May 2009 the Veteran filed a VA application for increased compensation based on unemployability.  In his application he indicated that he became too disabled to work in 1979.  The record shows the Veteran completed four years of college.  He last worked in 1979 at a job where he performed administrative professional services.  The evidence of record does not support a finding that the Veteran is unemployable solely by reason of his service-connected disabilities.  

The evidence considered in this case consists primarily of VA examination reports dated in July 2007, June 2008, May 2009 and August 2010.  In the July 2007 VA examination for the spine, it was noted that the Veteran's back problem dates to an injury from a jump in 1945, but he had very little problems until ten or fifteen years ago.  The Veteran reported having back pain and fatigue and weakness in his legs to the extent that he has to sit after being on his feet for a relatively short period of time.  He stated that he cannot stand for a long period of time.  He expressed that he rarely experiences both the low back pain and the weak legs at the same time.  As to activities of daily living, his personal care was unaffected.  He can do most simple household chores, including cleaning of carpets.  He can no longer take care of his yard.  When he goes shopping, he cannot stand or walk long, he either leans on a cart or actually rides in a cart.  He has not given up golf, but he can no longer walk to the ball and must ride a cart right up to the ball.  He believes he can lift and carry without difficulty.  He has not had flare-ups of his back or any incapacitating episodes.  He denied any weakness, fatigability, or lack of endurance in relation to the back itself, and the only factors that are involved are with the weakness and fatigability of the legs.  On physical examination the appearance of the spine was remarkable in that the Veteran stood bent forward at the waist at 12 degrees.  There was loss of lumbar lordosis.  There was no back tenderness or muscle spasm at all and no sciatic tenderness.  Flexion was 12-75 degrees, without pain but with seemingly mechanical limitation.  He was able to only very briefly straighten his back to about 5 degrees of vertical, that is, he was able to change from a 12-degree deficit in full extension to a 5-degree deficit in full extension.  Right lateral bending was 0-20 degrees right and 0-15 degrees left.  He stated that it was difficult to push himself to those limits, but not painful.  Rotation was painless and effortless, 0-35 degrees bilaterally.  After three repetitive motions, there was no change in any of the ranges of motion.  His strength was normal in the lower extremities.  The impression was degenerative arthritis and degenerative disk disease of the lumbosacral spine, with almost certain spinal stenosis, causing the lower leg fatigue and weakness.

At the VA examination in June 2008 the Veteran reported that he has constant back pain of 5/10 intensity.  The Veteran stated "The only time it doesn't hurt is when I sit[.]"  He stated that he also developed bilateral leg pain when he walks and has to stop walking at 200 feet.  It was noted that the back pain does not keep him awake at night, is not aggravated by coughing or sneezing.  To relieve the pain he uses Naprosyn.  He has not had incapacitating days in the past twelve months.  On examination his gait was slow and antalgic but he was able to move about the examining room, mount and dismount the examining table on his own.  While standing erect he was unable to extend his lumbar spine but he could flex it 83 degrees.  Left lateral flexion was 13, right was 18, and rotation bilaterally was 30 degrees.  After three repetitions of range of motion flexion was 75, extension was zero, left lateral flexion was 12, right lateral flexion was 18 and rotation bilaterally was 30 degrees.  Straight leg raising was negative bilaterally.  There was no sciatic notch tenderness or paraspinal muscle spasm.  No sensory or motor deficits were shown.  Knee jerks trace and ankle jerks were 0/0.  The impression was degenerative joint disease degenerative disc disease of the lumbar spine and spinal stenosis at lumbar fourth vertebra and lumbar fifth vertebra.  The examiner noted that the relationship between the traumatic arthritis of the lumbar spine, the spinal stenosis and consequent neurologic claudication is clear cut.  The spinal stenosis showed on computerized tomography scan of the lumbar spine neurologic claudication (pain, fatigue, weakness of the legs).  Neurologic claudication occurs with spinal stenosis.  

VA examination for joints in May 2009 reveals the Veteran's complaints of back pain that he reported is progressively worse.  His medical history shows no history of hospitalization or surgery of the spine.  Nor was there a history of urinary incontinence, urgency retention requiring catheterization or frequency, nocturia, or 
fecal incontinence.  In addition, there was no history of fatigue, decreased motion, or stiffness.  There is, however, a history of constant, daily pain in the lower lumbar region of mild severity that radiates to the legs.  It was noted that the Veteran experienced no incapacitating episodes of spine disease.  It was also noted that he was unable to walk more than a few yards.  On physical examination the Veteran's gait was normal.  Other than kyphosis, there were no other abnormal spinal curvatures.  Examination of the muscles revealed no spasm, atrophy or guarding.  There was also no pain with motion, tenderness or weakness.  Range of motion of the thoraco-lumbar spine was flexion zero to 60 degrees, extension from zero to 30 degrees, left lateral flexion and left lateral rotation were from zero to 30 degrees, right lateral flexion and right lateral rotation were from zero to 20 degrees.  There was no additional limitation with repetitive motion or additional limitations after three repetitions of range of motion.  The impressions from a July 2007 computed tomography scan was compression fracture of the L1 with L1 vertebral plasty, advanced degenerative disc disease from L3 through S1 and moderate spinal stenosis at L4-L5.  The diagnosis following examination was degenerative arthritis of the lumbar spine.  It was noted that the Veteran was not employed and was retired since 1979.  The cause of retirement was "Eligible by age or duration of work[.]"  The examiner commented that the Veteran could perform sedentary employment.

In addition, the May 2009 VA examination for joints included examination of the clavicle.  The Veteran is service-connected for residuals of a fractured clavicle.  Physical examination revealed the Veteran had functional limitation on standing and walking, in that it was noted that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  The diagnosis was residuals of a left clavicle fracture.  

VA examination in August 2010 revealed a history of the Veteran having last worked in 1979 in personnel.  He stated it was a desk job and that it was the normal time to retire.  Physical examination of the thoracic lumbar spine showed the Veteran had a limp on the left and bends forward at the waist approximately 30 degrees.  He successfully walked without his motor scooter from the door to the examination chair, upon the examiner's request.  Further examination revealed no tenderness to palpation, no muscle spasm and no compliant of pain.  Patellar reflexes were 1/4, Achilles 1-2/4, seated straight leg raising was negative.  Manual muscle strength testing was 5/5.  Sensory, light touch and scratch of the thighs, legs and ankles were normal.  There was no gross muscle atrophy.  Muscle tone was normal.  On range of motion testing there was no complaint of pain except for pain on the right on left lateral rotation.  Flexion was to 60 degrees, extension was to 30 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 30 degrees and right and left lateral rotation was to 20 degrees.  The diagnosis was degenerative disk disease/degenerative joint disease at L4 through S1, vertebroplasty, L1, old compression fracture.  It was noted that functional impairment was moderate.  There was no weakness, or fatigability, but some incoordination.  It was also noted that there was a limp on the left, some fatigability and some lack of endurance.  

Examination of the left shoulder/clavicle showed moderate nontender bony prominence in the mid-clavicle region.  There was no tenderness about the shoulder.  Manual muscle strength testing was 5/5.  Capillary circulation of the fingers was normal.  Range of motion testing produced no complaints of pain.  Flexion was 140 degrees, extension was 60 degrees, abduction was 140 degrees, internal rotation was 85 degrees and external rotation was 75 degrees.  There was no additional loss of motion on repeat testing.  The diagnosis was degenerative joint disease of the acromioclavicular joint.  Functional impairment was noted to be slight plus, and no weakness, fatigability, incoordination, or lack of endurance.

The examiner noted that with respect to individual employability with the lumbosacral spine and the left clavicle, both would minimally impinge on the Veteran's present ability to engage in substantially gainful employment as per his last job in 1979, which was a "desk job" in personnel.

On review of all evidence of record, the Board finds that the Veteran is not entitled to TDIU benefits.  As noted above, the Veteran does not meet the minimum threshold requirements under 38 C.F.R. § 4.16(a); nor does the evidence demonstrate that the Veteran is entitled to extraschedular consideration under 38  C.F.R. §4.16(b).  To prevail on a TDIU claim the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question becomes whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

The medical evidence of records does not support the Veteran's contention that he is unemployable.  Although he indicated in his application for TDIU that his service-connected lumbar spine and lower leg disabilities prevent him from securing or following any substantially gainful occupation; and that he last worked full-time in 1979, at the VA examination in August 2010 it was indicated that the Veteran retired in 1979 and according to him "it was the normal time to retire."  It was also indicated in that examination report that the Veteran's disabilities minimally impinge on his present ability to engage in substantially gainful employment as his last employment was a desk job in personnel.  These findings regarding employability follow the May 2009 VA examiner's findings that the Veteran can perform sedentary employment.  

Furthermore, there is no indication in the record that the Veteran's lumbosacral spine, bilateral leg and left clavicle disabilities prevent him from securing or following substantially gainful occupation.  On the most recent VA examination in 2010 the Veteran's overall functional impairment was described as moderate.  While the Veteran undoubtedly experiences some weakness and fatigability in his lumbar spine and legs, he reported he did not have flare-ups, or any incapacitating episodes.  It was noted that he was unable to do yard work, but he was able to do work inside the house.  When examined in July 2007 he mentioned that he had not given up golf, but he could no longer walk to the ball and had to ride the cart to the ball.  At the VA examination in June 2008, he indicated that the only time his back does not hurt is when he is sitting.  VA examination report showed he was ambulatory without his motor scooter, despite having a limp on the left.  It also showed there were no muscle spasm and complaints of pain regarding the lumbar spine.  Manual muscle strength testing was 5/5 and straight leg raising was negative.  Sensory, light touch and scratch of the legs was normal and no gross muscle atrophy was shown.  There was no complaints of pain on range of motion testing except for pain on the right when performing left lateral rotation.  

The Veteran's assertions that his service-connected disabilities alone are the cause of his unemployability are not credible.  He has offered no corroborative support for these assertions.  While his service-connected musculoskeletal disability is significant, the Veteran's education and training are suited to sedentary employment and medical examiners have consistently indicated that he is not precluded from this form of employment.  The Veteran completed four years of college and he has employment experience as an administrative professional in personnel.  It is not unreasonable for the Board to conclude that he is not precluded from participating in some form of employment utilizing his prior work experience.  

Based on the foregoing, the Board finds that TDIU benefits are not warranted under the provisions of 38 C.F.R. § 4.16.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.  



ORDER

An increased evaluation to 40 percent for left lower leg fatigue and weakness is allowed, subject to the regulations governing the award of monetary benefits.  

An increased evaluation to 40 percent for right lower leg fatigue and weakness is allowed, subject to the regulations governing the award of monetary benefits.  

Entitlement to TDIU benefits is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


